Citation Nr: 1625501	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  He died in July 2002, and the appellant is the Veteran's son.  This case comes before the Board of Veterans'Appeals (Board) on appeal from an April 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO determined that the appellant's claim for accrued benefits was denied.  The appellant appealed the RO's determination, claiming that he was a person entitled to such benefits by his relationship status as the child of the Veteran, and that he was seeking to collect the disability compensation owed to the Veteran at the time of his death, as determined in a November 2010 Board decision that granted an earlier effective date (January 18, 2000) for the award of service connection for posttraumatic stress disorder, for accrued benefits purposes.


FINDINGS OF FACT

1.  The Veteran is deceased, and the appellant is neither the surviving spouse of the Veteran nor a dependent "child," as defined for VA purposes; he was over the age of 23 at the time of the Veteran's death, and there is no evidence that he became permanently incapable of self-support prior to attaining age eighteen.
 
2.  The appellant has not requested reimbursement for any expenses he may have incurred relating to the Veteran's last sickness or burial.
 


CONCLUSION OF LAW

The appellant is not eligible to file a claim for accrued benefits on his own behalf, and payment of accrued benefits is not warranted.  38 U.S.C.A. §§ 5101, 5121, (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In claims for accrued benefits under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the beneficiary, including evidence constructively of record.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA.

In any event, because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiency in VCAA notice or assistance is rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The appellant was provided the text of pertinent regulations in RO letters in December 2010, April 2011, May 2011, October 2011, and November 2011, and in a March 2013 statement of the case.  

II.  Merits of the Claim

The appellant seeks accrued benefits, specifically, the amount of disability compensation owed to the Veteran at the time of his death, as determined in a November 2010 Board decision.  

The facts of this case are not in dispute.  The appellant is the adult son of the deceased Veteran, and he has submitted numerous statements to VA and to his Congressmen in which he has made several reasoned arguments regarding why he believes that he is entitled to the VA compensation that was due to the Veteran prior to his death in July 2002.  

Historically, the appellant previously appealed to the Board a claim seeking an effective date prior to January 18, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.  Such a claim had been pursued ever since an unfavorable December 2002 RO determination.  After an initial decision on that matter in which the Board denied the claim in November 2006, the Veteran appealed the denial to the Court, which vacated the decision and sent it back to the Board for readjudication.  

Finally, in a November 2010 decision, the Board granted an effective date of January 18, 2000 for the award of service connection for PTSD, for purposes of accrued benefits.  In a December 2010 rating decision, the RO effectuated the Board's decision, granting an effective date of January 18, 2000 for the award and assignment of a 70 percent rating for PTSD, for the award of a total disability rating based on individual unemployability, and for the award of Chapter 35 Dependents' Educational Assistance.  The RO issued the appellant a letter in December 2010, notifying him that it was working on the accrued benefits claim and requesting that he provide additional evidence.  The RO explained to him who was eligible to receive accrued benefits under VA law and asked the appellant to provide evidence that he met the criteria for payment of accrued benefits.  The RO also asked him to complete a VA form to indicate if any of his funds were used to pay the Veteran's last illness expenses or burial, so that he could be reimbursed for such expenses.  

In January 2011, the appellant filed a VA application, seeking the accrued amounts due to the Veteran; in support of his claim, he cited to the favorable Board decision of November 2010.  In an April 2011 letter, the RO notified him that his claim for accrued benefits was denied, as he was not an eligible "child" under the law to be paid such benefits.  The RO also informed the appellant that accrued benefits were also payable to reimburse the person who paid for or was responsible to pay the expenses of the Veteran's last illness and burial, and a form was again provided to him for that purpose.  In a May 2011 letter to the appellant, the RO again explained the reasons for denying his accrued benefits claim (i.e., he and his sibling were over the age of 23 at the time of the effective date of the award in 2000), citing the specific governing Federal statute and regulation.  

In numerous subsequent statements sent to the RO, the Board, and to Congressmen, the appellant appealed the RO's denial of accrued benefits.  In a June 2011 letter, the appellant asserted that the Board's November 2010 Order was "res judicata" and his case was therefore finalized and could not be overruled by the RO.  He argued that he was a "qualified survivor" to carry on the Veteran's claim, and as a survivor he became a derivative claimant.  In a September 2011 letter, he argued that his (and his sisters') age was "moot" in this case as his claim was "derivative of the Veteran's claim."  He stated that the RO did not have a "legal right to interfere" with the Order of the Board.  In a November 2011 letter, he explained that he had never made a claim for reimbursement for the expenses of the Veteran's last illness and burial and that his sole claim was for accrued benefits that were due and owing at the time of the Veteran's death.  He continued to assert his disagreement with the RO's "refusal to fund the Award" that was granted by the Board.  He stated that under 38 U.S.C.A. § 5121, there was no requirement concerning the age of a claimant (i.e., under 23 years of age).  In an April 2012 letter, the Veteran reiterated that as his case was finally and favorably settled by the Board, the RO had no authority to overrule it.  He stated that his claim was not for burial benefits and had nothing to do with his age.  In a May 2013 letter, he claimed that the RO's interpretation of 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 was incorrect, arguing that the provisions relating to age of the children of a veteran were not applicable to his case and award, because he was not claiming Dependency and Indemnity Compensation (DIC) benefits but was instead serving as a derivative claimant.  In a November 2013 letter, he asserted that he was still awaiting the RO to "implement the grant of benefits" awarded by the Board in its decision which was final under the law.  In a June 2014 letter, he indicated that he had not applied for death or burial benefits for the Veteran but that he was pursuing the implementation of the Board's decision and the funding of the award.  In a letter dated in February 2015, the appellant noted that his claim was for accrued benefits awarded by the Board in November 2010, and not a claim for DIC, death benefits, or any other claims (which he felt the RO had misconstrued because it had sent him a letter in December 2010 requesting additional information from him and his sisters).  He felt the Board's decision was "unequivocal" and that there was no age requirement that he be under 23 years of age to be awarded accrued benefits.  In a November 2015 letter, he felt that the sole remaining action for the RO was to award the benefits that were ordered by the Board.  He asserted that he was a derivative claimant for the Veteran and did not need to be a dependent child of the Veteran to receive the Veteran's accrued benefits.  He felt the law of the case was governed by 38 C.F.R. § 20.1100, relating to the finality of decisions of the Board, which provides in part that where the Board has approved a claim, the RO is directed to implement the benefits.  He expressed that he has patiently waited for years to be awarded one year of accrued benefits for the Veteran's PTSD.  

The Board has carefully considered the facts in this case as well as the appellant's arguments.  Although sympathetic to his claim and cognizant of his patience in pursuing it, the Board finds that he is not entitled to payment of accrued benefits in this case, as will be explained.  Essentially, the Board is constrained to follow the applicable law and regulations, which also does not confer upon it any authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 7104(c).    

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are:  (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2). 

The definition of the term "child," means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who:  (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

The appellant is the Veteran's adult child, and it is undisputed that he (as well as his siblings) is over the age of 23.  Moreover, there is no evidence to show, and the appellant does not claim, that he has been deemed permanently incapable of self-support.  Given these facts, the appellant cannot qualify as a "child" for VA purposes who may be awarded accrued benefits.  Accordingly, he does not have legal standing to receive payment of the accrued benefits that he has long asserted, and proven, were due and unpaid to the Veteran at the time of his death.  The Board has considered each of the Veteran's arguments in support of his claim, which mainly focus on his status as a "qualified survivor" of the Veteran and a "derivative claimant" to the Veteran's claim for benefits due and unpaid to him.  He repeatedly asserted that this case did not turn on the question of his age, which he emphasized was "moot," and that the governing statute did not require that he be under the age of 23.  He felt that the provisions allowing payment of accrued benefits to a "child" of the Veteran was not to be interpreted as a dependent child at the time of effective date of the award of benefits.  

Such assertions simply have no merit under the law, which clearly define "child" under both statutory and regulatory constructs.  See 38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  The appellant clearly does not meet the definition of "child."  Therefore, even if the appellant, as a "derivative claimant," carries on the Veteran's claim for an earlier effective date for disability compensation benefits in his place after his death, the award of any benefits for the deceased Veteran is not automatically paid out to him (or his other children) unless he can show he meets the definition of "child" under VA law.  

As to his arguments that the RO could not legally ignore or refuse to "fund" the benefits awarded by the Board in its final November 2010 decision, the Board's November 2010 decision determined, in the context of an earlier effective date issue, that there were benefits owed but unpaid to the Veteran at the time of his death.  The Board's decision did not make any specific determinations as to the appellant's own eligibility to receive all or part of those awarded benefits.  As stated by the Board in its November 2010 decision, according to governing law "a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits" and "an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law."  Thus, there are inherent restrictions in the governing law as to the extent in which the appellant may carry on the Veteran's claim.  

Moreover, and legally dispositive in this case, once it has been determined that accrued benefits were owed to the Veteran, the payment of accrued benefits is restricted by law to certain individuals.  

Notably, in its November 2010 decision, the Board did not make any findings of fact or conclusions of law regarding whether the appellant is listed as an eligible payee of the accrued benefits awarded.  The Board understands the appellant's confusion over the fact that, on one hand, accrued benefits were clearly granted in its 2010 decision, which involved an appeal carried on, and prosecuted, by him on behalf of his father, the Veteran but, on the other hand, he was deemed ineligible to receive any of those benefits (barring evidence that he paid last illness and/or burial expenses, which has not been shown).  However, the award of benefits to the deceased Veteran is subject to the law governing the payment of such benefits, and VA law clearly specifies who is eligible for payment of accrued benefits once it has been awarded or established.  

In essence, the matter of accrued benefits can be viewed as a two-step process, namely, (1) the awarding/establishing of benefits and (2) the payment of such benefits.  In this case, the confusion appears to stem from the fact that each step is governed by different laws.  Thus, the RO did not ignore or overrule the Board's November 2010 decision.  In fact, it effectuated the Board's decision in its rating decision of December 2010, which completed the first step in the process.  Thereafter, it sought to establish whether the appellant was an eligible payee of the awarded accrued benefits but denied payment because he was not on the designated list of persons permitted under the law to receive them.  

In short, even though the Veteran still had benefits due but unpaid to him at the time of his death, the appellant is not a member of one of the classes of individuals who may be entitled to payment of accrued benefits under 38 C.F.R. § 3.1000(a)(1).   Specifically, he does not have standing to receive those benefits because he is not the Veteran's surviving spouse or child, or dependent parent, as those terms are defined by governing legal criteria.  

The Board does note that accrued benefits may be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 38 C.F.R. § 3.1000(a).  The Board's November 2010 decision essentially agreed with the appellant's claim that there were benefits due and unpaid to the Veteran at the time of his death, but the Board did not determine whether the appellant was entitled to payment of all or part of the accrued benefits.  

Because the appellant was potentially eligible for the benefits at that time, the RO beginning in December 2010 requested that he provide further information so that it could determine if he was eligible under the law for the benefits.  In other words, he had standing to receive accrued benefits in the event that he was an individual who, at least in part, bore the last sickness or burial expenses of the Veteran.  However, as the appellant made clear in statements, he was not claiming benefits for the purpose of reimbursement of expenses incurred for the last illness or burial of the Veteran.  38 C.F.R. § 3.1000(a)(5).  Thus, not only was he ineligible to receive accrued benefits based on his familial relationship to the Veteran, but he was also ineligible to receive such benefits on any other basis provided by law.  

In summary, as the law pertaining to eligibility for accrued benefits is dispositive of this issue, the appellant's claim for accrued benefits must be denied because of the absence of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the appellant is not eligible to receive payment of accrued benefits for the Veteran as a matter of law.  

In deciding this appeal, the Board is cognizant of the diligence and resolve with which the appellant has pursued his claim, but unfortunately a favorable decision could not be made in this appeal.  


ORDER

The appeal seeking payment of accrued benefits is denied.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


